                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS ARMANDO ORTEGA,                          Case No. 18-cv-02944-HSG (PR)
                                                       Plaintiff,
                                   8
                                                                                         ORDER GRANTING SECOND
                                                 v.                                      EXTENSION OF TIME TO FILE
                                   9
                                                                                         RESPONSE TO ORDER TO SHOW
                                  10     MARK RITCHIE, et al.,                           CAUSE
                                                       Defendants.                       Re: Dkt. No. 12
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 7, 2018, the Court issued an Order to Show Cause Re. Contemplated Dismissal

                                  14   to which plaintiff was to respond by September 6, 2018. Plaintiff has moved for a second

                                  15   extension of time to file his response. Good cause appearing, plaintiff’s motion is GRANTED.

                                  16   Plaintiff must respond to the Order to Show Cause no later than November 9, 2018.

                                  17          This order terminates Dkt. No. 12.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 10/2/2018

                                  20

                                  21
                                                                                                 HAYWOOD S. GILLIAM, JR.
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
